DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        

 Status of the Claims 

This Allowance Office Action is in response to supplemental claim amendments & remarks filed by Applicant on 04 MAY 2022 as part of its Pre-Appeal Conference request of 04/20/2022, and Amendment suggested on 03 MAY 2022 that has been incorporated in supplemental claim amendments of 04 MAY 2022 by Atty. Braidwood.  Thus, amended Claims 1, 3-6, 8-15 and 18-21 are pending and have been considered for Allowance as follows.         

 Allowable Subject Matter
Claims 1, 3-6, 8-15 and 18-21 are pending and allowed.
The 101 rejection of claims 1, 3-6, 8-15 and 18-21 are withdrawn in light of Applicant’s arguments in the pre-appeal conference request of 4/20/2022. The examiner finds Applicant’s arguments persuasive. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of primary Howorka reference (Pub. No. US 2002/ 0133455) teaches ---       
{“An anonymous trading system comprises a network of broker nodes each of which perform price matching, deal execution and market distribution.  Trader terminals on trading floors are connected to a given broker node via a trading agent node.  Credit may be stored for a given trading floor at its trading agent node or at a credit agent node which stores credit limits for a group of trading floors.  Where the credit limits of a party to a proposed deal are stored at a credit agent node, the deal execution process is routed through that credit agent node to check for available credit.  The system allows institutions to adopt any combination of local and global credit assignments with counterparties with which it wishes to trade.”}            

Further, secondary Bonig reference (Pub. No. US 2018/ 0047099) teaches ---  
{“The disclosed embodiments relate to implementation of a trading system or trading system architecture having multiple transaction processors that execute financial transactions as well as scheduled tasks.  The multiple transaction processors perform all actions independently of each other, but can be configured to execute the financial transactions or scheduled tasks in a controlled, coordinated, and/or synchronized manner based on time signal data augmented to the financial transactions or scheduled tasks by a transaction receiver/orderer.”}             

Further, secondary Kacevas reference (Pub. No. US 2019/ 0228499) teaches ---  
{“An apparatus is provided which comprises: a first engine buffer to receive a first engine request; a first engine register coupled to the first engine buffer, wherein the first engine register is to store first engine credits associated with the first engine buffer; a second engine buffer to receive a second engine request; a second engine register coupled to the second engine buffer, wherein the second engine register is to store second engine credits associated with the second engine buffer; and a common buffer which is common to the first and second engines, wherein the first engine credits represents one or more slots in the common buffer for servicing the first engine request for access to a common resource, and wherein the second engine credits represents one or more slots in the common buffer for servicing the second engine request for access to the common resource.”}              

Further, secondary Loefstrand reference (Pub. No. US 2010/0205240) teaches---  
{“A method for processing a request sent over a network.  The method includes receiving a first request sent by a client over the network at a physical server hosting a first application.  The method further involves processing the first request using the first application to generate a second request.  The method further involves the addressing and sending of the second request to a software-implemented distributed service delivery controller (SDC) on the physical server, where a loopback interface Internet Protocol (IP) address and a port associated with the distributed service delivery controller (SDC) are used to address the second request.  The method further involves determining, using the distributed SDC, an IP address for a destination server hosting the second application.  The method further involves processing the second request on a network layer of a network protocol stack of the physical server and sending the second request to the destination server.”}                

In regards to independent Claims 1, 15 and 19, Howorka, Bonig, Loefstrand and Kacevas references, taken either individually or in combination with each other or other 
prior art of record, fails to teach or render obvious: 
Claim 1:    
1.  (Currently Amended)    A computer implemented method for controlling use of a credit pool in connection with electronic trading in a plurality of product groups via a set of match engines disposed in a distributed network, in which each product group of the plurality of product groups is assigned to a respective match engine of the set of match engines, the method comprising:           

obtaining, by a processor, credit data indicative of current utilization of the credit pool, the processor being a non-distributed component of an exchange computing system and being in communication with the set of match engines via the distributed network;    

determining, by the processor based on the credit data, a plurality of allocations of the credit pool across the plurality of product groups, such that each allocation of the plurality of allocations is directed to a respective product group of the plurality of product groups;

determining, by the processor, if the electronic trading in the product group associated with a respective allocation of the plurality of allocations moves to another match engine of the set of match engines and, if yes, providing, by the processor, the allocation data for the respective allocation to a further credit controller of the set of credit controllers;

adjusting, by the processor, the plurality of allocations based on trading activity since 
determining the plurality of allocations;   and

providing, by the processor, for each allocation of the plurality of allocations, further allocation data indicative of the plurality of adjusted allocations.   


Claim 15:          
15. (Currently Amended) A system for controlling use of a credit pool in connection with electronic trading in a plurality of product groups, the system comprising:

a set of match engines disposed in a distributed network, in which each product group of the plurality of product groups is assigned to a respective match engine of the set of match engines;

first logic stored in the memory and executable by the processor to cause the processor to obtain credit data indicative of current utilization of the credit pool;

second logic stored in the memory and executable by the processor to cause the 
processor to determine, based on the credit data, a plurality of allocations of the credit 
pool across the plurality of product groups, such that each allocation of the plurality of allocations is directed to a respective product group of the plurality of product groups;      

third logic stored in the memory and executable by the processor to cause the processor to provide, for each allocation of the plurality of allocations, allocation data indicative of the allocation to a respective credit controller of the set of credit controllers, the respective credit controller being disposed at a respective match engine of the set of match engines to which a respective product group of the plurality of product groups is assigned;  and

fourth logic stored in the memory and executable by the processor to cause the processor to adjust the plurality of allocations based on trading activity since determining the plurality of allocations,

wherein the third logic is further executable by the processor to cause the processor to determine if the electronic trading in the product group associated with a respective allocation of the plurality of allocations has moved to another match engine of the set of match engines and, if yes, provide the allocation data for the respective allocation to a further credit controller of the set of credit controllers;   and

wherein the third logic is further executable by the processor to cause the processor to provide, for each allocation of the plurality of allocations, further allocation data indicative of the plurality of adjusted allocations.     


Claim 19:                
19.  (Currently Amended)    A computer program product for controlling use of a credit pool in connection with electronic trading in a plurality of product groups via a set of match engines disposed in a distributed network, in which each product group of the plurality of product groups is assigned to a respective match engine of the set of match engines, the computer program product comprising one or more non-transitory computer-readable storage media having stored thereon computer-executable instructions that, when executed by a processor of an exchange computing system and a set of credit controllers of the exchange computing system, cause the exchange computing system to perform a method, the method comprising:

providing, by the processor, for each allocation of the plurality of allocations, allocation data indicative of the allocation to a respective credit controller of the set of credit controllers, the set of credit controllers being disposed in the distributed network to decentralize credit control across the set of match engines such that each credit controller is disposed at a respective match engine of the set of match engines to which a respective product group of the plurality of product groups is assigned;

determining, by the processor, if the electronic trading in the product group associated with a respective allocation of the plurality of allocations has moved to another match engine of the set of match engines and, if yes, providing, by the processor, the allocation data for the respective allocation to a further credit controller of the set of credit controllers;

adjusting, by the processor, the plurality of allocations based on trading activity since determining the plurality of allocations;   and               

providing, by the processor, for each allocation of the plurality of allocations, further allocation data indicative of the plurality of adjusted allocations;           

wherein the processor is a non-distributed component of the exchange computing system and is in communication with the set of match engines via the distributed network.         



Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                      

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571)272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.             
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski, can be reached on 571-272-6771.  The facsimile/ fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691       

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691